DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,  2,  4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harrises et al. (US Pub. No. 2017/0206691 A1) in view of Augst (US Pub. No. 2009/0135253 A1) and in further view of Oddou et al. (US Pub. No. 2013/0329971 A1).
  	Regarding claim 1, Harrises discloses, a memory storing instructions; and one or more processors coupled to the memory, (See Harrises ¶382, “The local processing and data module 70 may comprise one or more hardware processors, as well as digital memory, such as non-volatile memory.”)
wherein the one or more processors are configured to execute the instructions to: (See Harrises ¶407, “It will be appreciated that the programming noted herein may be performed by hardware processors in the modules 70 and/or 72.”)
based on an input image picked up by an image device the input image including a mirror region corresponding to a mirror (See Harrises ¶536, “With reference again to FIG. 12 it will be appreciated that augmented reality content may be generated by the display system for reflections whether or not the user of the display system is in the reflection.”)
detect the mirror region in the input image and produce a mirror image from the detected mirror region; (See Harrises ¶536, “In some other embodiments, the determination regarding whether a reflection is within the viewer's field of view may be a determination regarding whether a reflection is present even if a reflection of the viewer is not present, as disclosed herein.  For example, the display system may be configured to determine the presence of indicia of reflections, such as the reversing of the left-to-right orientations of symbols or other markings in objects in the viewer's field of view.  In 
perform distortion correction of the mirror image when the mirror is a first type of mirror that is a convex mirror and refrain from performing the distortion correction of the mirror image when the mirror is a second type of mirror that is different from the first type of mirror; (See Harrises 525-530, “In some embodiments, the display system may be configured to modify reflected images to address distortions in the reflective surface.  It will be appreciated that the reflection of an object off of a curved reflective surface may be distorted relative to the actual object.  For example, at certain distances (e.g., beyond the focal length of the mirror) concave mirrors will provide reflections in which the object is seen as being upside down and larger than the actual object, while convex mirrors may provide reflections in which the object is smaller than the actual object.  The display system may be configured to correct for distortions in reflections caused by curvatures in the reflective surface. In some embodiments, correction for the distortions caused by the curvature of the reflective surface includes: determining a curvature of the mirror; determining a distance between the mirror and the user; imaging a reflection of the user in the mirror; modifying the imaged reflection to reverse distortions caused by the mirror:”)
subject the mirror image to lateral inversion processing to produce a processed image; (See Harrises ¶539, “In some embodiments, once a reflection has been found, the display system may be configured to reverse the reflected image, and to perform 
Harrises discloses doing distortion correction for a curved convex mirror but he fails to disclose that the convex curved triangular mirror can be used to capture images.
However Augst discloses, wherein the first type of mirror includes a triangular mirror configured to allow the image pickup device to pick up persons to be picked up existing on both sides of the triangular mirror, (See Augst ¶87, “FIG. 4 illustrates a deflection mirror coupled, according to the invention, with a proprietary symbol having two mirror surfaces. … The two-part mirror surface 3b1+3b2 assembled of the surface parts 3b1 and 3b2 is active in the "combined picture of two lateral views" system condition according to FIG. 3.”)
and wherein the image pickup device picks up the input image includes images in a plurality of directions through the first type of mirror. (See Augst ¶83-84, “In FIG. 3, the arrow lines 7b1 and 7b2 respectively illustrate the resulting fields of view 8b1 and 8b2 respectively.  The field of view 8b1 corresponds to a lateral view oriented toward the left (in the longitudinal direction of the vehicle).  The field of view 8b2 corresponds to a lateral view oriented toward the right. The reflection of the two lateral views into the camera 8 takes place without overlapping such that the camera 6 supplies a picture divided into two parts.  One half of the picture shows the left lateral view, and the other half of the picture shows the right lateral view.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the triangular mirror that allows a camera 
	Harrises and Augst disclose doing facial recognition in ¶540 on a reversed mirror image but they fails to disclose all of the limitations below.
However, Oddou discloses, a face authentication device, which is configured to perform face authentication, the face authentication device comprising: 
a database storing, for a plurality of faces of persons to be authenticated, one real front image as a reference face image; (See Oddou ¶34, “People that want to be recognized by the computer system are enrolled by means of a snapshot of their face taken by a camera.  For instance a mug shot is captured and the related biometric data are stored in a database within the user's profile together with the identity of the person.”)
detect a face image from the processed image to generate a detected face image; (See Oddou ¶36, “The image is processed to isolate faces and then, once a face is localized, a marking are (i.e. a rectangle) containing the face is cropped and its position is memorized in a register that identify the marking areas related to the faces of these persons.”)
and compare the detected face image with the reference face image to thereby perform face authentication, and output a face authentication result.  (See Oddou ¶37, “The matching step compares the biometric data of the faces with corresponding data recorded in the database.  Once the biometric data of a face recorded in the database is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the face authentication comparison and database as suggested by Oddou to Harrises and Augst’s reversed facial image facial recognition using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately do facial recondition with a by comparing a new image with a previously stored image.

Regarding claim 2, Harrises, Augst, and Oddou disclose, a face authentication device according to claim 1, 
wherein the one or more processors are configured to execute the instructions to: set a predetermined correction parameter for the lateral inversion processing. (See Harrises ¶526-529, “In some embodiments, correction for the distortions caused by the 
curvature of the reflective surface includes: [0527] determining a curvature of the mirror; [0528] determining a distance between the mirror and the user; [0529] imaging a reflection of the user in the mirror; [0530] modifying the imaged reflection to reverse distortions caused by the mirror:
	Further see Harrises ¶532, “In some embodiments, determining the curvature of a concave mirror includes solving for the focal length of the mirror using the following 

object to the mirror.  In some embodiments, u may be a known quantity which may 
be accessed by the display system or provided by the user.”)

Regarding claim 4, Harrises, Augst, and Oddou disclose, a face authentication method for performing face authentication based on an input image including a mirror region corresponding to a mirror, the face authentication method comprising: detecting the mirror region in the input image and producing a mirror image from the detected mirror region; performing distortion correction of the mirror image when the mirror is a first type of mirror that is a convex mirror and reframing from performing the distortion correction of the mirror when the mirror is a second type of mirror that is different from the first type of mirror; subjecting the corrected mirror image to lateral inversion processing to produce a processed image; detecting a face image from the processed image to generate a detected face image; and comparing the detected face image with a reference face image that is one real front image for a plurality of faces of persons to be authenticated, to thereby perform face authentication, and outputting a face authentication result.  (See the rejection of claim 1 as it is equally applicable for claim 4 as well.)

Regarding claim 5, Harrises, Augst, and Oddou, and Tamai disclose, a face authentication method according to claim 4, further comprising: setting a predetermined 

Regarding claim 7, Harrises, Augst, and Oddou disclose, a non-transitory computer readable medium storing a face authentication program causing a computer to execute (See Oddou ¶39, “The claimed solution is executed thanks to a device comprising a memory, in which the program containing the above method is stored, a processing unit that execute the program.”)
face authentication based on an input image including a mirror region corresponding to a mirror, the face authentication program causing the computer to execute a face authentication process comprising: detecting the mirror region in the input image and producing a mirror image from the detected mirror region; performing distortion correction of the mirror image when the mirror is a first type of mirror that is a convex mirror and reframing from performing the distortion correction of the mirror when the mirror is a second type of mirror that is different from the first type of mirror; subjecting the corrected mirror image to lateral inversion processing to produce a processed image; detecting a face image from the processed image to generate a detected face image; and comparing the detected face image with a reference face image that is one real front image for a plurality of faces of persons to be authenticated, to thereby perform face authentication, and outputting a face authentication result.  (See the rejection of claim 1 as it is equally applicable for claim 8 as well.)

Regarding claim 8, Harrises, Augst, and Oddou, and Tamai disclose, the non-transitory computer readable medium according to claim 7, the face authentication process further comprising:  4Docket No. J-18-0143 setting a predetermined correction parameter for the lateral inversion processing.  (See the rejection of claim 2 as it is equally applicable for claim 8 as well.)

Claims 3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harrises et al. (US Pub. No. 2017/0206691 A1) in view of Augst (US Pub. No. 2009/0135253 A1) in view of Oddou et al. (US Pub. No. 2013/0329971 A1) and in further view of Tamai (US Pub. NO. 2019/0005607 A1).
Regarding claim 3, Harrises, Augst, and Oddou, and Tamai disclose, a face authentication device according to claim 2, but they fail to disclose the following limitations.
However Tamai discloses, the one or more processors are further configured to execute the instructions to: enlarge a predetermined image for correction; (See Tamai ¶38, “an expected image (expected image 150) associated with a displayed image when the pattern image is displayed on a flat surface” Where the image must be enlarged in order to be projected.)
cause the mirror to reflect the enlarged predetermined image and pick up a reflected enlarged predetermined image; (This is taught by the combination with Harrises, whereby a reflected image is substituted for the projected image.)
compare the reflected enlarged predetermined image with the enlarged predetermined image; and calculate, as the predetermined correction parameter, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the calculation of a distortion parameter as suggested by Tamai to Harrises, Augst, and Oddou’s distortion correction using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to be able to accurately correct distortion when processing images.

Regarding claim 6, Harrises, Augst, and Oddou, and Tamai disclose, A face authentication method according to claim 5, further comprising: enlarging a predetermined image for correction; causing the mirror to reflect the enlarged predetermined image and picking up a reflected enlarged predetermined image; comparing the reflected enlarged predetermined image with the enlarged predetermined image; and calculating, as the predetermined correction parameter, a difference value based on the comparison result.  (See the rejection of claim 3 as it is equally applicable for claim 6 as well.)

Regarding claim 9, Harrises, Augst, and Oddou, and Tamai disclose, the non-transitory computer readable medium according to claim 8, the face authentication process comprising: enlarging a predetermined image for correction; causing the mirror 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is (571)270-1417.  The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662